DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The prior objection to the specification is withdrawn.  The amendments provided on 7/11/2022 are accepted by the Examiner.

Claim Objections
3.	The objections to claims 1, 16, and 17 are withdrawn in view of either the appropriate correction filed or cancellation of the claim.  


Claim Rejections - 35 USC § 112
4.	The prior rejections of claim 1, and thus dependent claims 2-7, 16, 17, claim 2, claim 3, claim 4, claim 16, and claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of either the appropriate correction filed or cancellation of the claim.  
	The rejection of claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the cancellation of the claim.
Claim Rejections - 35 USC § 103
5.	The rejection of claims 1-4, 7, and 16 under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 (2015), Published 23 Nov. 2015 (copy previously provided), as 
evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided) is withdrawn.  All rejections pending from this are also withdrawn.

6.	The rejection of claims 1, 3, 7, and 16 under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
Yamaguchi et al. (US 2006/0099485) is maintained.  
*The rejection applied against claims 2, 4, and 17 is withdrawn given these claims have been cancelled and/or cancelled/incorporated into the independent claim.
Regarding claim 1, Nakashima teaches a carrier-nanoparticle complex in a fuel cell (abstract; Fig. 2b; P130; not limited to full disclosure) comprising: 
a carbon carrier 10 (“ a carrier”) (P20, 78-79, 130);
a plurality of metal catalyst particles 16 provided on the carbon carrier 10 including platinum-oriented metal particles such as platinum, ruthenium, cobalt, and the like (P68) that are illustrated (see Figs. 2b, 3; P99- adhesive layer 12 is set to 1 to 5 nm and P110- proton conduction layer 14 is set to 1 to 5 nm) and shown in the SEM images (Figs. 4a-7, 9) to be nanoparticles (i.e., “a plurality of metal nanoparticles”);
a carrying layer 18 (“an intermediate layer”) provided between all of the metal nanoparticles (Fig. 2b; P130; also intrinsic to the described method of making- P133, 162-163),
wherein at least a part of a surface of the one or more of the metal nanoparticles 16 is exposed to the outside of the carrier-nanoparticle complex (Fig. 2b; P130; additionally intrinsic to the method of making- P133, 162-163), 
wherein the carrying layer 18 (“intermediate layer”) comprises an adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80) which has multiple amine groups (see Chemical Formula 1, P80) (“a cation-based polymer electrolyte having an amine group”), and a proton-conducting layer 14 formed using a polymer having acidic side chains such that the metal catalyst particles can bond thereto (P18, 71, 75-76) including the example of polyvinylphosphonic acid (PVPA) with acidic phosphonic acid exchange groups (i.e., “an anion-based polymer electrolyte”),
wherein the plurality of metal catalyst nanoparticles 16 include platinum-oriented metal particles such as platinum, ruthenium, cobalt, and the like (P68), 
wherein a height of the carrying layer 18 (“intermediate layer”) provided between the metal nanoparticles 16 is smaller than or the same as an average diameter of the metal nanoparticles as illustrated in Fig 2b.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  Figure 2b of Nakashima is provided below for convenience:

    PNG
    media_image1.png
    266
    477
    media_image1.png
    Greyscale

Nakashima is deficient with respect to the claimed subject matter in terms of 1) the cation-based polymer electrolyte comprising the polymer having the amine group (i.e. adhesive layer 12) specifically comprises polyalkyleneimine and polyallylamine hydrochloride (PAH), and 2) the anion-based polymer electrolyte (i.e., proton-conducting layer 14 formed using a polymer having acidic side chains) specifically comprises a polymer having a sulfonic acid group selected from the group including polyvinylsulfonic acid (among others claimed).  
With respect to the first deficiency, the requirement of Nakashima is that the polymer of adhesive layer 12 includes a polymer where atoms have unpaired electrons are contained in a molecular structure thereof.  In the same field of endeavor, Geng teaches analogous art of an electrocatalyst of polyethyleneimine-modified carbon nanotubes which support a PtRu catalyst, the polyethyleneimine (PEI) polymer being a known polymer having atoms (nitrogen atoms) having unpaired electrons contained in the molecular structure thereof, and suitable for use in a similar construct as Nakashima (full disclosure), Geng teaching the carbon nanotubes are surface functionalized with the PEI polymer in the same fashion as Nakashima with subsequent catalyst deposition thereon (see Fig. 1).  Polyethyleneimine (PEI)  as taught by Geng is a species of the genus polyalkyleneimine.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize PEI polymer, alone or together with PBI of Nakashima, as a constituent of adhesive layer 12 of Nakashima which is required to have a polymer having atoms having unpaired electrons contained in the molecular structure thereof which PEI meets, and is additionally t known to be utilized in the construct of modifying the surface of carbon nanotubes used as a carrier for electrocatalyst particles as taught by Geng.  The  selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
With respect to the second deficiency, Nakashima teaches proton-conducting layer 14 is formed using a polymer having acidic side chains, but fails to specifically disclose that the polymer has a sulfonic acid group and is selected from the group including polyvinylsulfonic acid (among others claimed and viewed as a Markush group) [Nakashima teaches polyvinylphosphonic acid (PVPA) with acidic phosphonic acid exchange groups].  In the same field of endeavor, Yamaguchi teaches a carrier-nanoparticle complex 6 used in a fuel cell as a catalyst in which metal nanoparticles 3 are supported on a carrier with a proton-conductive substance polymer 5 as is the case in Nakashima’s carrying layer 18 (“intermediate layer”) that includes a proton-conducting layer.  Fig. 1a of Yamaguchi is reproduced below for convenience:

    PNG
    media_image2.png
    565
    735
    media_image2.png
    Greyscale

Yamaguchi teaches that the proton-conductive substance/polymer 5 may include sulfonic groups and/or phosphoric acid groups (P89; not limited to entire disclosure) and may, for example, be a homopolymer of the monomer vinysulfonic acid (i.e., polyvinylsulfonic acid), among others (P93-94).   It is noted that Yamaguchi also teaches the feature that the analogous proton-conductive substance polymer 5 layer, analogous to Nakashima’s carrying layer 18 (“intermediate layer”), has a height provided between the metal nanoparticles 3 that is smaller than or the same as an average particle diameter of the plurality of metal nanoparticles (illustrated above in Fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to either substitute or use in combination with the PVPA polymer having phosphonic acid groups a polymer having sulfonic acid groups including polyvinylsulfonic acid for the anion-based polymer electrolyte 14 polymer material of Nakashima as taught by Yamaguchi given the established functional equivalency thereof as taught by Yamaguchi (P89) as well as the combined use thereof as taught by Yamaguchi (P89, 94) in order to provide the predictable results of the desired degree of proton conductivity and capability of the metal catalyst particles to bond thereto.  It is noted that all members of the group claimed of the polymer having a sulfonic acid are considered obvious in view of Yamaguchi’s teaching of polymers with sulfonic acid groups including the specific teaching of polyvinylsulfonic acid given the members claimed are considered a Markush group with a single structural similarity (sulfonic acid group) such that the remaining members are also considered unpatentable in the absence of some convincing evidence of some degree of non-equivalency of one or more of the remaining members (MPEP 2117).
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), the Court noting that, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  Thus, selecting a known proton-conducting polymer with acidic groups (polyvinylsulfonic acid of Yamaguchi) to meet the known requirements of Nakashima (a proton conducting polymer having acidic side chains – P75) is considered an obvious expedient in view of the case law above.
Regarding claim 3, Nakashima teaches wherein the carrying layer 18 (“intermediate layer”) is provided on 100% based on a total area of a surface of the carrier 10 which is not provided with the plurality of metal nanoparticles 16 (Fig. 2b; also intrinsic to method of making).  
Regarding claim 7, Nakashima teaches the carrying layer 18 (“intermediate layer”) comprises adhesive layer 12 formed using a polymer where atoms have unpaired electrons are contained in a molecular structure thereof with polybenzimidazole (PBI) exemplified (P74, 80), 
and Nakashima as modified by Geng teaches the cation-based polymer electrolyte can be polyethyleneimine (PEI) polymer.  Additionally, Nakashima as modified by Yamaguchi teaches the proton-conducting layer can be polyvinylsulfonic acid in addition to the PVPA taught by Nakashim (P93-94).  Each of these materials is an organic-based polymer and comprises carbon (see P80-81 chemical structures of Nakashima illustrating the carbon within the PBI constituent).  Thus, the carrying layer 18 (“intermediate layer”) comprising adhesion layer 12 of PBI/PEI and proton-conducting layer of polyvinylsulfonic acid/PVPA further comprises carbon as claimed.
	Regarding claim 16, Nakashima teaches wherein the plurality of metal nanoparticles comprises platinum (Pt), and platinum-oriented metal such as platinum, ruthenium, cobalt, and the like (P68).  Geng teaches the use of PtRu nanoparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru) (abstract).  Yamaguchi teaches the use of platinum (Pt) or Pt-Ru nanoparticles (P84).
	The combined use of platinum (Pt) nanoparticles as taught by each of Nakashima and Yamaguchi, and the PtRu nanonparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru)) of Geng or Yamaguchi is considered an obvious expedient given the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950); MPEP § 2143.  The combined use of Pt-Ru alloyed nanoparticles of Geng (or Yamaguchi) with the Pt nanoparticles of Nakashima provides the predictable results of decreasing the cost of the metal nanoparticles selected given platinum is significantly more expensive than ruthenium, as well as providing a desired degree of catalytic activity.

7.	The alternative rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
Yamaguchi et al. (US 2006/0099485) as applied to claim 1 above,	and further in view of Gross et al. (US 9,337,493) is maintained.
Regarding claim 16, Nakashima teaches wherein the plurality of metal nanoparticles comprises platinum (Pt), and platinum-oriented metal such as platinum, ruthenium, cobalt, and the like (P68).  Geng teaches the use of PtRu nanoparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru) (abstract).  Yamaguchi teaches the use of platinum (Pt) or Pt-Ru nanoparticles (P84).
	The combined use of platinum (Pt) nanoparticles as taught by each of Nakashima and Yamaguchi, and the PtRu nanonparticles (“a platinum alloy alloying platinum (Pt) with ruthenium (Ru)) of Geng or Yamaguchi is considered an obvious expedient given the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950); MPEP § 2143.  The combined use of Pt-Ru alloyed nanoparticles of Geng (or Yamaguchi) with the Pt nanoparticles of Nakashima provides the predictable results of decreasing the cost of the metal nanoparticles selected given platinum is significantly more expensive than ruthenium, as well as providing a desired degree of catalytic activity.
Furthermore, the technique is known in the art as taught by Gross in which a fuel cell catalyst supported on carbon may be selected from platinum (Pt) and/or platinum-ruthenium (Pt-Ru) (C12/L23-27).  
Response to Arguments
8.	Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. Applicant’s arguments are reproduced below (underlining is original emphasis; bolded emphasis is Examiner’s; wherein any summarized statements of Applicant’s arguments by Examiner are placed in square brackets) with subsequent Examiner response sections that are respectfully submitted:
	1) These rejections are respectfully traversed. A complete discussion of the Examiner's rejection is set forth in the Office Action, and is not being repeated here. Reconsideration and withdrawal of these rejections are respectfully requested based on the following considerations. 
[Independent claim 1 has been amended and is repeated in the response].  
The cited references fail to disclose or suggest the features set forth in claims, for at least the reasons that will be explained below in greater detail. 
Nakashima does not disclose that "a height of the intermediate layer provided between the metal nanoparticles is smaller than or the same as an average diameter of the plurality of metal nanoparticles." That is, Nakashima does not teach or suggest the relationship between the height of the intermediate layer 18 and the average diameter of the metal nanoparticles 16. 
According to paragraphs [0048] and [0089] of the specification as published (U.S. Publ. Appl. No. 2020/0251747), when satisfying the "a height of the intermediate layer provided between the metal nanoparticles is smaller than or the same as an average diameter of the plurality of metal nanoparticles," the nanoparticle is not covered by the intermediate layer, and a part of the nanoparticle surface may be exposed to the outside, and through this, the intermediate material layer of the present invention can suppress coarsening, a phenomenon of the nanoparticle growing. See paragraphs [0048] and [0089] of the specification as published (U.S. Publ. Appl. No. 2020/0251747) (emphasis added): 

[0048] In one embodiment of the present specification, a height (hl) of the intermediate layer provided between the nanoparticles is smaller than or the same as an average diameter (dl) of the nanoparticles. When satisfying the above- mentioned condition, the nanoparticle is not covered by the intermediate layer, and a part of the nanoparticle surface may be exposed to the outside. 
In addition, the above-mentioned condition may be distinguished through a transmission electron microscope (TEM) image of the carrier- nanoparticle complex. 
BIRCH, STEWART, KOLASCH & BIRCH, LLP CAM/WYR/cjw Application No.: 16/644,116 
Page 10 of 12[0089] In one embodiment of the present specification, the intermediate layer may be provided in some or all of empty space between the nanoparticles by being provided on a part or the entire surface of the carrier not provided with the metal nanoparticles. Accordingly, coarsening, a phenomenon of the nanoparticle growing, may be suppressed not to occur even when the nanoparticles become unstable with the progress of an electrochemical reaction, and through such structural stability, thermal and structural stability of a catalyst may be enhanced, fuel cell performance decline may be minimized, and lifetime properties may be enhanced. 

Applicant notes that M.P.E.P. § 2125 (II) states "[w]hen the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int'l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.")." 
The Examiner has not established that Figure 2b of Nakashima is drawn to scale. Therefore, it is impermissible to rely soley on Figure 2b as evidence of the height of the intermediate layer 18 and the average diameter of the metal nanoparticles 16. 


	Response:  Applicant is respectfully directed to the case law of In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) and In re Bager, 47 F.2d 951, 952-953, 18 CCPA 1094, 1097-1098 (1931).  In the former, the Appellant argued the same thing Applicant is arguing (that the drawings cannot be relied upon as working drawings that are scalable).  The Court did not find this persuasive noting: 
“Answering the first argument, as we said in Wilson, supra, "Patent drawings are not working drawings * * *." However, we did not mean that things patent drawings show clearly are to be disregarded.  In re Bager, also cited by appellant, is an example of a case in which the teachings of patent drawings, even as to features unexplained by the specification, proved dispositive. As this court there said, "Description for the purposes of anticipation can be by drawings alone as well as by words." In Wilson, as our opinion emphasizes, the attempted reliance was not only on a patent drawing per se, it was on "a greatly enlarged section of a small drawing obviously never intended to show the dimensions of anything." Here, Fig. 3 in the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claims. Wilson, therefore, shows this aspect of subject matter lying within appellant's claims to be old.”
Likewise, the Nakashima reference focuses entirely on the construct of the carrier-nanoparticle complex showing them with great particularity such that the aspect that, “a height of the intermediate layer provided between the metal nanoparticles is smaller than or the same as an average particle diameter of the plurality of metal nanoparticles.”  
In the latter case law (In re Bager, supra):
The law requires that, for a thing to be patentable to an alleged inventor, it must not have been "described in any printed publication in this or any foreign country for more than two years prior to his application." Description for the purposes of anticipation can be by drawings alone as well as by words. Jockmus v. Leviton (C. C. A.) 28 F.(2d) 812.
[***487]We think that the drawing of Burke clearly suggests that, by positioning the padlock-sheave behind the rear wall of the dipper and below the top of that wall, all of the advantages claimed by appellants by reason of the position of the sheave would be secured.
Likewise, the drawings clearly show the feature as claimed, there is no statute or case law requiring a statement that the drawings are to scale to be relied upon, wherein the above case law demonstrates that “the teachings of patent drawings, even as to features unexplained by the specification, proved dispositive” (Mraz, supra).
	Accordingly, the argument that the “Examiner has not established that Figure 2b of Nakashima is drawn to scale[;] [t]herefore, it is impermissible to rely soley on Figure 2b as evidence of the height of the intermediate layer 18 and the average diameter of the metal nanoparticles 16”  is not held persuasive as the Courts have explicitly held that there is no statute or case law requiring a statement that the drawings are to scale to be relied upon (In re Bager; in re Mraz). 
	Furthermore, it is noted that the secondary reference to Yamaguchi cited in the rejection also illustrates the feature claimed with respect to a height of an analogous intermediate layer and a plurality of metal nanoparticles such that Yamaguchi demonstrates the feature is known.  The feature is even further demonstrated as a known feature by the evidential references cited in the prior response including at least Hitomi which not only teaches the feature, but the reason it is advantageous: 
Hitomi et al. (US 2002/0019308):  Hitomi teaches a composite catalyst particle that includes a cation-exchange resin and a hydrophobic polymer on the surface of the metal catalyst but that has its surface partly exposed to achieve the advantageous effect described below:


    PNG
    media_image3.png
    155
    433
    media_image3.png
    Greyscale

Accordingly, the feature is well known as demonstrated by each the references detailed above.
	Lastly, arguendo, even if the drawings did not show the feature as claimed (not conceded), Nakashima provides explicit teaching, suggestion, and motivation to provide an appropriate value of the thickness (i.e., “a height”) of the intermediate layer 18 in order to properly transact electrons and protons among the constituents (P113).
	Finally, it is noted that  “a height of the intermediate layer provided between the metal nanoparticles” is not particularly limiting in terms of where this “height” is measured or in what dimension such that many interpretations exist including at least, but not limited to:  the total height of carrying layer 18 (“intermediate layer”) directly under one of the particles between the particle and the carrier; a height of one of the layers 12, 14 that makes up the total height of the carrying layer 18 (“intermediate layer”); a height of the layer existing between two particles side-by-side (first annotation below) which would simply be the small projecting edge circled below (second annotation below): 

    PNG
    media_image4.png
    369
    502
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    416
    491
    media_image5.png
    Greyscale

Any of these interpretations meets the claimed feature.

	2) In addition, the function of the carrying layer of Nakashima is different from the intermediate layer of the present invention, which functions to suppress coarsening, because the main function of the carrying layer of Nakashima is to carry the catalyst. 


	Response:  The function of the intermediate layer, whether different or not, is not a reason for patentability of a product claim which has to be different in structure, not function given the Courts have held that product claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
 	Furthermore, the argued function of and advantageous result of suppressing coarsening as previously detailed in the prior response section is a known function of such layers as evidenced by Sato et al. (US 2012/0064431):  Sato teaches polymer electrolyte-catalyst particles in which microparticles (“a carrier”) are coated by an ion conducting polymer electrolyte layer 2 (i.e., “an intermediate layer”) and then catalyst particles are arranged in contact with the polymer electrolyte layer to achieve the composite structure particles 4 (abstract- reproduced below).  The structure achieved prevents agglomeration (abstract; P19-23, 34, 38-39), which is one in the same as “coarsening” as evidenced by Elabd et al. (US 2010/0285392- P6).  
Polymer electrolyte-catalyst particles that are effective in preventing agglomeration of catalyst particles and polymer electrolyte particles, effective in the formation of ion pathways by polymer electrolyte particles and electron pathways by catalyst particles, and that are able to realize strong catalytic performance by improving the use efficiency of the catalyst particles and a manufacturing method thereof, electrodes formed using such composite structure particles, a membrane electrode assembly (MEA), and an electrochemical device are provided (abstract of Sato).


	3)  Finally, the polymer with sulfonic acid group in Yamaguchi is included in a proton conduction layer. But, the carrying layer of Nakashima is divided into a proton conduction layer and a separate layer using a polymer having affinity with the proton conduction layer. 
Therefore, the cited references do not provide sufficient guidance or motivation to use a polymer having a sulfonic acid group in Yamaguchi for the separate layer, when referring to the structure of Nakashima's carrying layer.  For at least these reasons, a person skilled in the art could not have combined Nakashima and Yamaguchi to derive the configuration of "wherein the anion-based polymer electrolyte, STEWART, KOLASCH & BIRCH, LLPCAM/WYR/cjw  Application No.: 16/644,116Docket No.: 6403-0289PUS1Reply to Office Action of May 09, 2022Page 11 of 12comprises a polymer having a sulfonic acid group selected from the group consisting of polystyrene sulfonate, polyvinylsulfonic acid, and poly(4-styrenesulfonic acid)," with a reasonable expectation of success. 


	Response:  It is entirely unclear to the Examiner why selecting a specific polymer for the proton conduction layer 12 of Nakashima from a reference (Yamaguchi) teaching a known proton conduction layer utilized in the same field and performing the same function in a nearly identical format does not provide sufficient guidance or motivation based on the case law cited in MPEP 2144.07, relied upon within the rejection of record, and repeated below: 

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

It is noted that the obviousness finding with respect to the specific anion-based polymer electrolyte having a sulfonic acid group was two-fold in the rejection of record, also reproduced below:
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to either substitute or use in combination with the PVPA polymer having phosphonic acid groups a polymer having sulfonic acid groups including polyvinylsulfonic acid for the anion-based polymer electrolyte 14 polymer material of Nakashima as taught by Yamaguchi given the established functional equivalency thereof as taught by Yamaguchi (P89) as well as the combined use thereof as taught by Yamaguchi (P89, 94) in order to provide the predictable results of the desired degree of proton conductivity and capability of the metal catalyst particles to bond thereto.  


5) Furthermore, arguendo, the claimed invention provides surprising and unexpected results over the prior art. That is, the claimed invention relates to a carrier-nanoparticle complex with excellent lifetime properties by preventing temperature change-dependent coarsening of a metal catalyst component without declining electrochemical performance. 
In this regard, paragraphs [0006], [0007] and [0089] of the specification as published (U.S. Publ. Appl. No. 2020/0251747), discuss that the phenomenon of coarsening can be suppressed according to the claimed invention. 
The data from "Experimental Example 1," where the suppression of catalyst particle coarsening was tested, is summarized in Table 1, as well as in FIGs. 4-9 of the specification. See paragraph [0204] of the specification as published (U.S. Publ. Appl. No. 2020/0251747); see also paragraphs [0205]-[0207] of the present specification, which describes how catalyst particle coarsening was not suppressed in Comparative Example 1 (no intermediate layer present), Comparative Example 2 (the aluminum phosphate-based compound included in the intermediate layer did not bond strongly through electrostatic attraction; "it was identified that catalyst particle growth may not be suppressed when disposing a simple compound as an intermediate layer"), and Comparative Example 3 (an intermediate layer comprises only a cationic polymer electrolyte). The data from "Experimental Example 2," where the catalyst performance was tested, is summarized in Table 2 of the specification. See, e.g., paragraphs [0211]-[0213] of the specification as published (U.S. Publ. Appl. No. 2020/0251747). 
These surprising and unexpected results could not have been predicted based on the prior art. For at least these reasons, the claimed invention is patentable over the cited references. Accordingly, reconsideration and withdrawal of these rejections are respectfully requested. 

Response:  These arguments were previously addressed in the prior Office Action and that response is repeated below.
	The limitations of the claim that create the alleged “surprising and unexpected results” appear to be:  1) there is an intermediate layer between the metal nanoparticles, and 2) surfaces of the catalyst particles contributing to activity are not covered by the intermediate layer.  
	It is first noted that the construct claimed does not match what appears to be required to achieve the alleged “surprising and unexpected results” in that the claim recites, “wherein at least a part of a surface of one or more of the metal nanoparticles is exposed to the outside of the carrier-nanoparticle complex.”  The claim only requires a single metal nanoparticle (“one or more of the metal nanoparticles”) to have the feature claimed, wherein it appears based on the disclosure that this feature would have to be a feature of all of the metal nanoparticles in order for the beneficial results to be achieved.  Accordingly, the construct presented in the claim does not appear to match what is required for the alleged “surprising and unexpected results” such that the argument is not persuasive.
	Second, all of the structure [1) there is an intermediate layer between the metal nanoparticles, and 2) surfaces of the catalyst particles contributing to activity are not covered by the intermediate layer] is entirely met by the primary reference to Nakashima.  Nakashima explicitly teaches such a structure, with Figure 2b of Nakashima provided below for convenience:

    PNG
    media_image1.png
    266
    477
    media_image1.png
    Greyscale

The fact that the Applicant has recognized another advantage which would flow naturally from the following suggestion of the prior art cannot be the basis for patentability when the differences would be otherwise obvious."  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, it is concluded that the findings of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.  See In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1987 (Fed. Cir. 1990).  See MPEP 2145.  
	Accordingly, there is no reason to believe that Nakashima’s carrier-nanoparticle complex would not achieve the additional advantages described by Applicant since the structure that achieves the advantages is fully met by Nakashima.  Accordingly, it is concluded that the findings of the additional advantages associated with doing what Nakashima teaches does not lend patentability to an otherwise unpatentable invention.  For this additional reason, the argument is not pursasive.
	Lastly, the argued surprising/unexpected result is not unexpected as evidenced by the following references:
Son et al. (US 2008/0038615): Son teaches a catalyst 20 including core 22 and active metal 26 attached to the core by ionomer 24 such that the active metal is present at the surface of the core while being attached by the ionomer to thereby increase an area of the catalyst that contacts the fuel resulting in improvement of the catalyst utility (P23), wherein the ionomer can be at least one of the polymers selected from those recited at P31 including both anion- and cation- based polymer electrolytes:

    PNG
    media_image6.png
    413
    444
    media_image6.png
    Greyscale

Hitomi et al. (US 2002/0019308):  Hitomi teaches a composite catalyst particle that includes a cation-exchange resin and a hydrophobic polymer on the surface of the metal catalyst but that has its surface party exposed to achieve the advantageous effect described below:


    PNG
    media_image3.png
    155
    433
    media_image3.png
    Greyscale

	Sato et al. (US 2012/0064431):  Sato teaches polymer electrolyte-catalyst particles in which microparticles (“a carrier”) are coated by an ion conducting polymer electrolyte layer 2 (i.e., “an intermediate layer”) and then catalyst particles are arranged in contact with the polymer electrolyte layer to achieve the composite structure particles 4 (abstract).  The structure achieved prevents agglomeration (abstract; P19-23, 34, 38-39), which is one in the same as “coarsening” as evidenced by Elabd et al. (US 2010/0285392- P6).
Polymer electrolyte-catalyst particles that are effective in preventing agglomeration of catalyst particles and polymer electrolyte particles, effective in the formation of ion pathways by polymer electrolyte particles and electron pathways by catalyst particles, and that are able to realize strong catalytic performance by improving the use efficiency of the catalyst particles and a manufacturing method thereof, electrodes formed using such composite structure particles, a membrane electrode assembly (MEA), and an electrochemical device are provided.

	Accordingly, the argument for surprising/unexpected results is also not persuasive for this third reason, because an unexpected result, to be persuasive, must be unexpected, wherein as evidenced by the references cited above, the results of increased catalytic activity and prevention in agglomeration/coarsening of the catalyst particles are known, beneficial results of the construct claimed.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c).  
	
Conclusion
9.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:
	Son et al. (US 2008/0038615) teaches a catalyst 20 including core 22 and active metal 26 attached to the core by ionomer 24 such that the active metal is present at the surface of the core while being attached by the ionomer to thereby increase an area of the catalyst that contacts the fuel resulting in improvement of the catalyst utility (P23), wherein the ionomer can be at least one of the polymers selected from those recited at P31 including both anion- and cation- based polymer electrolytes:

    PNG
    media_image6.png
    413
    444
    media_image6.png
    Greyscale

Sato et al. (US 2012/0064431) (Fig. 1c reproduced below):

    PNG
    media_image7.png
    291
    629
    media_image7.png
    Greyscale

Okada (US 2014/0220474):  

    PNG
    media_image8.png
    140
    449
    media_image8.png
    Greyscale

Niu et al. (US 2006/0188774):

    PNG
    media_image9.png
    408
    477
    media_image9.png
    Greyscale


Kuo et al. (US 2012/0258850) teaches:

    PNG
    media_image10.png
    308
    509
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    423
    818
    media_image11.png
    Greyscale

Miyake (US 2008/0096078); and Hitomi et al. (US 2002/0019308).

Conclusion
10.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

  11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729